     Case 2:16-cv-03714-GW-AGR Document 2288-2 Filed 08/02/21 Page 1 of 2 Page ID
                                     #:153232
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

 1   MARK D. SELWYN (SBN 244180)
     mark.selwyn@wilmerhale.com
 2   WILMER CUTLER PICKERING
      HALE AND DORR LLP
 3   2600 El Camino Real, Suite 400
     Palo Alto, California 94306
 4   Tel: (650) 858-6000
     Fax: (650) 858-6100
 5
     JAMES M. DOWD (SBN 259578)
 6   james.dowd@wilmerhale.com
     AARON S. THOMPSON (SBN 272391)
 7   aaron.thompson@wilmerhale.com
     WILMER CUTLER PICKERING
 8     HALE AND DORR LLP
     350 South Grand Avenue, Suite 2400
 9   Los Angeles, California 90071
     Tel: (213) 443-5300
10   Fax: (213) 443-5400
11   Attorneys for Defendants and Counter-
     Claim Plaintiffs Broadcom Limited,
12   Broadcom Corporation, Avago
     Technologies Limited, and Apple Inc.
13
                       UNITED STATES DISTRICT COURT
14                    CENTRAL DISTRICT OF CALIFORNIA
15   THE CALIFORNIA INSTITUTE OF                CASE NO. 2:16-cv-3714-
     TECHNOLOGY,                                GW(AGRx)
16
                       Plaintiff,               DECLARATION OF
17        vs.                                   MARK D. SELWYN IN
     BROADCOM LIMITED, BROADCOM                 SUPPORT OF MOTION FOR
18
     CORPORATION, AVAGO                         RELIEF FROM JUDGMENT
     TECHNOLOGIES LIMITED, AND                  UNDER RULE 60(B)
19
     APPLE INC.,
20                     Defendants.
                                                Hon. George H. Wu
21                                              United States District Judge
22

23

24

25

26

27

28
           SELWYN DECL. ISO MOTION FOR RELIEF FROM JUDGMENT UNDER RULE 60(B)
                                            CASE NO. 2:16-CV-3714-GW (AGRX)
     Case 2:16-cv-03714-GW-AGR Document 2288-2 Filed 08/02/21 Page 2 of 2 Page ID
                                     #:153233
       REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

 1   BROADCOM LIMITED, BROADCOM
     CORPORATION, AVAGO
 2   TECHNOLOGIES LIMITED, AND
     APPLE INC.,
 3
                       Counterclaim-
 4                     Plaintiffs,
          vs.
 5
     THE CALIFORNIA INSTITUTE OF
 6   TECHNOLOGY,
                       Counterclaim-
 7                     Defendant.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           SELWYN DECL. ISO MOTION FOR RELIEF FROM JUDGMENT UNDER RULE 60(B)
                                            CASE NO. 2:16-CV-3714-GW (AGRX)
